CASE 0:19-cv-01820-MJD-BRT Document 32-2 Filed 10/01/19 Page 1 of 3




                          EXHIBIT B
      CASE
      CASE0:19-cv-01820-MJD-BRT
           0:04-cv-04213-JRT-AJB Document 848
                                          32-2 Filed
                                                Filed02/10/11
                                                      10/01/19 Page
                                                                Page12ofof23



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 INSIGNIA SYSTEMS, INC,                               Civil No. 04-4213 (JRT/AJB)

                                  Plaintiff,

 v.                                                             ORDER

 NEWS AMERICA MARKETING IN-
 STORE, INC,

                                Defendant.

       Stephen Wood and Julian Solotorovsky KELLEY DRYE & WARREN
       LLP, 333 West Wacker Drive, Suite 2600, Chicago, IL 60606; William C.
       MacLeod, KELLEY DRYE & WARREN LLP, 3050 K Street NW, Suite
       400, Washington, DC 20007; and Robert Meller, Jr., BEST &
       FLANAGAN LLP, 225 South Sixth Street, Suite 4000, Minneapolis, MN
       55402-4690, for Insignia Systems Inc.

       David A. Ettinger, HONIGMAN MILLER SCHWARTZ AND COHN,
       2290 First National Building, 660 Woodward Avenue, Detroit, MI 48226;
       Richard L. Stone, HOGAN & HARTSON, 1999 Avenue of the Stars,
       Suite 1400, Los Angeles, CA 90067; and Todd A. Wind, FREDRIKSON
       & BYRON, PA, 200 South Sixth Street, Suite 4000, Minneapolis, MN
       55402-1425, for News America Marketing In-Store, Inc.


       This matter is before the Court on the Stipulation to Appoint Master filed by the

parties on February 9, 2011 [Docket No. 845].

       Based on the foregoing of all the records, files, and proceedings herein, IT IS

HEREBY ORDERED that the United States District Court for Minnesota shall retain

jurisdiction to enforce the Parties’ settlement agreement and Exclusive Selling

Agreement entered on February 9, 2011, and pursuant to 28 U.S.C. § 636, Fed.R.Civ.P.

53 and Local Rule 72.1, the Honorable Arthur J. Boylan is hereby designated to serve as
                                               1
    CASE
    CASE0:19-cv-01820-MJD-BRT
         0:04-cv-04213-JRT-AJB Document 848
                                        32-2 Filed
                                              Filed02/10/11
                                                    10/01/19 Page
                                                              Page23ofof23



a special master for any disputes that arises between the parties regarding enforcement or

interpretation of the Parties’ settlement agreement entered on February 9, 2011, Joint

Exhibit A thereto, the long-form exclusive selling agreement and related matters.



IT IS SO ORDERED.



DATED: February 10, 2011
at Minneapolis, Minnesota.                      ________s/ John R. Tunheim________
                                                        JOHN R. TUNHEIM
                                                     United States District Judge




                                            2
